PER CURIAM.
ORDER
Upon review, it appears that this court lacks jurisdiction over this recently-docketed appeal.
This case appears to involve a complaint to seize $66,313,588.85 from the Government of the District of Columbia. This court is a court of limited jurisdiction, which does not appear to include jurisdiction over this matter. 28 U.S.C. § 1295.
Accordingly, It Is Ordered That:
(1) Absent a response from the parties within 14 days of the date of this order, this appeal will be transferred to the United States Court of Appeals for the District of Columbia Circuit pursuant to 28 U.S.C. § 1631.
(2) The briefing schedule is stayed.